Citation Nr: 0529571	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease (GERD), claimed as due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include upper respiratory 
infections, bronchitis, and sinusitis, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymic disorder and post-
traumatic stress disorder (PTSD).

4.  Entitlement to a higher initial evaluation for residuals 
of a right knee injury, status post meniscectomy, (0 percent 
from April 11, 1992 until November 30, 1992 and from January 
1, 1993 until August 17, 1994 and 10 percent from August 17, 
1994).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1990 until June 
1991, with prior and subsequent service in the Mississippi 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The veteran's appeal was previously before the Board in July 
2004.  At that time, the veteran's gastrointestinal and 
respiratory claims were the only issues certified for 
appellate consideration.  However, the Board observed that 
the veteran's June 2002 substantive appeal on those issues 
also expressed disagreement with the denials as to his 
psychiatric and right knee claims.  Thus, the June 2002 
communication served as a notice of disagreement on those 
issues, necessitating the issuance of a statement of the case 
under Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant 
to the Board's remand instructions in July 2004, a 
supplemental statement of the case was issued in June 2005.  
The veteran perfected his appeal with the submission of 
correspondence dated in August 2005.  

Further regarding the veteran's psychiatric claim, the Board 
acknowledges that the July 2001 rating action on appeal 
specifically addressed dysthymic disorder, claimed as chronic 
fatigue, inability to sleep and memory loss.  At that time, 
PTSD was not diagnosed or otherwise referenced.  
Subsequently, the veteran characterized his psychiatric 
disability as including PTSD.  Consequently, the June 2005 
supplemental statement of the case included consideration of 
that disability.  Although PTSD was not specifically 
considered in the rating decision on appeal, the Board finds 
that the RO's July 2001 determination may reasonably be 
construed as contemplating a psychiatric disorder, however 
diagnosed.  Thus, the Board finds that it has jurisdiction 
over the PTSD component of the veteran's psychiatric claim in 
this appeal, as set forth on the title page of this decision.

The veteran's claim of entitlement to higher initial 
evaluation for residuals of a right knee injury, status post 
meniscectomy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1993 rating decision denied service 
connection for a gastrointestinal disability, to include 
GERD.

2.  The evidence added to the record since January 1993, when 
viewed in the context of the entire record, is new but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed January 1993 rating decision denied service 
connection for a respiratory disability, to include upper 
respiratory infections, bronchitis, and sinusitis.

4.  The evidence added to the record since January 1993, when 
viewed in the context of the entire record, is new but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran is not shown to have PTSD.

6.  The evidence does not demonstrate that the veteran's 
currently diagnosed depressive disorder or other psychiatric 
disability was present during service. 


CONCLUSIONS OF LAW

1.  The unappealed January 1993 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability, to include GERD, is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the January 1993 RO 
denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, to include GERD, have not been 
met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001); 38 C.F.R. § 3.159 (2004).

3.  The unappealed January 1993 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
respiratory disability, to include upper respiratory 
infections, bronchitis, and sinusitis, is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

4.  The evidence received subsequent to the January 1993 RO 
denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include upper respiratory 
infections, bronchitis, and sinusitis, have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. § 3.159 (2004).

5.  An acquired psychiatric disorder, to include dysthymic 
disorder and PTSD was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The Board 
must ensure that VA has satisfied these duties to the veteran 
before addressing the merits of the appeal.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

However, VA's Office of the General Counsel (hereinafter 
referred to as "GC") has held that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement, provided that 
appropriate VCAA notice was provided as to the initial claim 
that was the subject of the grant.  See VAOPGCPREC 8-2003 
(December 22, 2003).  The RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, as to the veteran's right knee claim, 
VAOPGCPREC 8-2003 applies.  Thus, as long as adequate notice 
was provided as to the underlying service connection claim, 
then no further notice is required as to the "downstream 
issue" increased rating claims.  However, after reviewing 
the record, the Board has determined that appropriate VCAA 
notice was not provided as to the underlying service 
connection claim.  For this reason, the adequacy of notice as 
to the increased rating claim must be evaluated.  This will 
be discussed in the paragraphs that follow.  Thus, for all 
issues all appeal, the adequacy of VA notice must be 
contemplated.  

In the present case, VA satisfied its duty to notify by means 
of March 2001, July 2004 and August 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters, along with January 2002 statement of the case and 
the June 2005 supplemental statement of the case informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the respective duties for obtaining evidence.  
Moreover, the June 2005 supplemental statement of the case 
specifically addressed the elements of a PTSD service 
connection claim. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters previously noted 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the June 
2005 Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, to include his duty 
with the Mississippi Army National Guard.  Furthermore, 
reports of VA post service treatment and examination are 
associated with the claims file.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at a January 2004 
hearing before the undersigned.  In that hearing, the veteran 
stated that he was treated by a private physician, Dr. P. in 
Richland, Mississippi shortly after separation from service.  
(Transcript "T," at 14-15.)  Records from that physician 
are not affiliated with the claims folder.  Nevertheless, 
further development is not required here, for the reasons 
explained below.

Under the Board's July 2004 remand instructions, VA made 
efforts to acquire the outstanding records from Dr. P.  
Specifically, in letters dated in July 2004 and August 2004, 
the Board requested that the veteran provide an address for 
that physician so they could contact his office.  However, 
the veteran provided no information in response to either 
request.  In this vein, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria 

Status as a "veteran"

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2004).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training. 38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b) (2004). Active duty 
for training, inter alia, means full-time duty in the Armed 
Forces performed by Reserves for training purposes or, in the 
case of members of the Army or Air National Guard of any 
state, full-time duty under section 316, 502, 504, or 505 of 
Title 32. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2004).

Inactive duty for training, inter alia, means duty (other 
than full-time duty) prescribed for Reserves by the Secretary 
concerned under section 206 of Title 37 or any other 
provision of law; or special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned. In the 
case of a member of the Army or Air National Guard of any 
state, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of Title 32. 38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(c) (2004).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law, as outlined 
above, remains applicable in this case.

Service connection- in general

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Presumptive service connection- undiagnosed illness

During the pendency of this appeal, in June 2003, the 
regulations governing undiagnosed illnesses were amended.  

Prior to June 2003, it was provided that VA pay compensation 
to any Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms that began during active military service or 
which became manifest to a degree of 10 percent or more not 
later than December 31, 2001.  38 C.F.R. § 3.317(a).  
Moreover, such illness cannot be attributed to any known 
clinical diagnosis.  Id.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Regarding chronicity, 38 C.F.R. § 3.317(a)(3) held that 
disabilities in existence for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Moreover, compensation was not to be paid if: (1) there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Finally, it was indicated that the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  It was further indicated that the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

As amended in June 2003, an undiagnosed illness must either 
begin during active military service or become manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a).  

Like it's predecessor, the new version of 3.317 requires that 
the illness claimed cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The new version of 3.317 introduces the term "qualifying 
chronic disability," defined as a chronic disability 
resulting from any of the following (or any combination of 
any of the following): 

(A)	an undiagnosed illness, 

(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, 

(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under38 U.S.C.A. § 1117 subsection 
(d) warrants a presumption of service connection.

The amended 3.317 further defines the term medically 
unexplained chronic multisymptom illness as a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Section 3.317, as amended effective June 2003, retains the 
earlier 6-month definition of chronicity.  38 C.F.R. 
§ 3.317(a)(2)(ii)(4) and the list of signs and symptoms 
remains unchanged.  

Such signs, again, include but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The limitations imposed by 38 C.F.R. § 3.317(c) were 
unaffected by the amendment, as were the definitions noted 
under 38 C.F.R. § 3.317(d).  

Service connection-PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  

Analysis

I.  New and material evidence- gastrointestinal and 
respiratory disabilities

As the veteran's new and material claims share the same 
procedural history, they will be analyzed together.  

In a January 1993 rating decision, the RO denied claims of 
entitlement to service connection for allergic maxillary 
sinusitis, allergic vasomotor rhinitis and dyspepsia.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

The evidence of record at the time of the January 1993 RO 
denial included service medical records dated in May 1991 and 
a VA examination reports dated in October 1992.  The 
available service medical records failed to reveal any 
complaints or treatment for any gastrointestinal or 
sinus/respiratory conditions.  The VA examination reports did 
note diagnoses of allergic vasomotor rhinitis, probable 
reactive allergic maxillary sinusitis and dyspepsia.  
However, such conditions were not causally related to active 
service.  

In an August 2000 statement, the veteran claimed entitlement 
to service connection for Persian Gulf War conditions, 
including gastrointestinal and respiratory symptoms.  

In a July 2001 rating decision, the RO denied service 
connection for GERD and respiratory disease/bronchitis.  It 
appears that such issues were decided on the merits by the RO 
at that time.  However, due to the prior final denial in 
January 2003, the issue for consideration is whether new and 
material evidence has been received to reopen such claims.  
Indeed, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been presented 
to reopen the claims.  

Subsequent to the last final RO decision in January 1993, the 
additional evidence added to the claims folder consists of VA 
treatment records dated from 2001 to 2004, including a 
December 2000 VA examination report.  Additionally, the 
veteran's National Guard service medical records have been 
obtained and added to the record.  Moreover, a transcript of 
the veteran's January 2004 hearing before the undersigned has 
also been associated with the claims folder since the last 
final RO decision in January 1993.  

A review of the veteran's Army Reserve records shows 
subjective complaints of ear, nose and throat trouble, as 
well as hay fever, upon physical examination in June 1989.  
He denied asthma, chronic cough or shortness of breath.  He 
also denied stomach or intestinal trouble.  The objective 
examination was normal.  A subsequent record dated in 
September 1989 revealed treatment for an upper respiratory 
infection.  No follow-up treatment was shown proximate to 
that visit.  

At the time of a redeployment physical in March 1991, the 
veteran again complained of ear, nose and throat trouble.  He 
also reported frequent indigestion.  Objective examination 
was again normal.  

At another physical in May 1991, complaints of ear, nose and 
throat trouble, sinusitis and frequent indigestion were again 
noted.  The objective examination was again normal.

Following separation from active service in June 1991, a 
periodic examination with the National Guard in February 1996 
showed normal findings, despite continued sinus and digestion 
complaints.  Per an October 1997 medical certificate, the 
veteran underwent ear, nose and throat surgery in May of that 
year.  Finally, the service records reflect complaints of 
sinus and digestion problems in a September 2000 report of 
medical history.

A VA examination in December 2000 revealed tenderness in the 
epigastric area without guarding.  That report contained 
diagnoses of GERD, sleep apnea and asthma.  The VA examiner 
did not causally relate such conditions to any period of the 
veteran's active service.  

VA outpatient treatment reports dated throughout 2001 reflect 
complaints of recurrent epigastric pain.  In a January 2001 
report, the veteran also endorsed symptoms of heartburn and 
nausea.  A February 2002 report also indicated chronic 
intermittent abdominal pain.  Also, in a September 2002 VA 
treatment record, the veteran stated that his epigastric pain 
was worsening.

VA outpatient treatment reports also reflect respiratory 
complaints.  In reports dated in January 2001 and August 
2001, for instance, the veteran's medical history was noted 
to include asthma, for which he used albuterol.  

At his January 2004 hearing, the veteran contended that his 
gastrointestinal problems such as indigestion and heartburn 
began within a few months of his return from Saudi Arabia.  
(T. at 3-4.)  With respect to his respiratory problems, he 
testified that he sought treatment at the VA Medical Center 
in Jackson, Mississippi within one year of separation from 
active service.  He also asserted that, in addition to 
asthma, he continued to experience upper respiratory 
infections, sinus problems and problems with his bronchial 
area.  (T. at 6.)

First, as to the requirements to reopen a claim under 
38 C.F.R. § 3.156(a), a submission of evidence must be found 
to be "new."  In the present case, the clinical evidence 
described above, along with the January 2004 hearing 
testimony, was not previously of record and serves to 
demonstrate a continuity of post-service treatment for the 
claimed disabilities.  As such, the documents since added to 
the claims folder, considered in conjunction with the record 
as a whole, are not cumulative or redundant, and are "new" 
under 38 C.F.R. § 3.156(a).  

Although new, the evidence received since the last final RO 
determination in January 1993 does not support the veteran's 
position that his current gastrointestinal and respiratory 
disorders are causally related to service.  To be material, 
the evidence must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).  The basis for the 
RO's denial in January 1993 was the absence of evidence 
showing that a chronic gastrointestinal or respiratory 
disability was incurred in active service and such evidence 
remains absent today.  Moreover, while the newly received 
post-service treatment reports show recent complaints of 
gastrointestinal and respiratory symptoms, there is still no 
competent medical evidence causally relating such 
disabilities to active service.  Essentially, the evidence 
added to the record subsequent to the last final RO decision 
in January 1993 is not so significant, standing alone or in 
the context of all the evidence, that it must be considered 
in order to fairly decide the claim.  As a consequence, the 
additional evidence is not "material" under the applicable 
versions of 38 C.F.R. § 3.156(a).  

It is further noted that in requesting that his claim be 
reopened, the veteran contended that his gastrointestinal and 
respiratory conditions were due to an undiagnosed illness.  
However, the evidence added to the record since the last 
final January 1993 rating decision does not tend to establish 
service connection on such presumptive basis.  Indeed, 
38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, 
requires that the claimed disability cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
Here, diagnoses of dyspepsia and GERD account for the 
veteran's gastrointestinal symptomatology.  Similarly, 
diagnoses of allergic vasomotor rhinitis, probable reactive 
allergic maxillary sinusitis and asthma account for the 
veteran's respiratory symptoms.  Therefore, because the newly 
submitted evidence does not reveal the veteran to have an 
undiagnosed illness, it again fails to bear directly and 
substantially upon the specific matter under consideration 
and constitute evidence of sufficient significance to warrant 
consideration in order to fairly decide the claim.  
Consequently, the Board finds that the additional evidence is 
not "material" under 38 C.F.R. § 3.156(a).  See 38 C.F.R. 
§ 3.303.

In conclusion, the claims file does not contain new and 
material evidence to reopen a claim of entitlement to service 
connection for a gastrointestinal disability (to include 
GERD) or a respiratory disability  ( to include upper 
respiratory infections, bronchitis, and sinusitis).  Indeed, 
there was no medical evidence in January 1993 
demonstrating that a chronic gastrointestinal or respiratory 
disability was incurred in active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- acquired psychiatric disorder, to 
include dysthymic disorder and PTSD

The veteran seeks entitlement to service connection for a 
psychiatric disorder, to include dysthymic disorder and PTSD.  

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychoses are 
regarded as chronic diseases for purposes of presumptive 
service connection.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence does not establish any clinical manifestations 
of a psychotic disability within the applicable time period, 
service connection for a psychiatric disorder on a 
presumptive basis is not warranted.  

The Board also notes that presumptive service connection 
under 38 C.F.R. § 3.317, for undiagnosed illnesses, is not 
for application here.  Indeed, the competent evidence 
contains numerous diagnoses of depressive disorder.  Because 
the veteran's psychiatric symptomatology has been attributed 
to a known diagnosis, a grant of service connection pursuant 
to 38 C.F.R. § 3.317 is not warranted.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a claim of 
entitlement to service connection is whether the evidence 
reveals a current disability.  In this regard, a December 
2000 VA examination included an assessment of depression.  
Furthermore, a January 2001 VA discharge summary included a 
diagnosis of depressive disorder, not otherwise specified.  
Subsequent VA progress notes dated from 2001 through 2004 
revealed repeated impressions of depressive disorder.  Based 
on the foregoing, the veteran has a current psychiatric 
disability, satisfying the first element of a service 
connection claim.  In pertinent part, however, the record 
does not include a diagnosis of PTSD.  Therefore, due to the 
absence of a present disability, a grant of service 
connection for PTSD is not permissible in the present case.  
Service connection does remain a possibility for the 
veteran's depressive disorder, because the evidence has 
demonstrated a current disability and further analysis must 
be accomplished.  

After establishing the existence of a current disability, the 
next question for consideration in evaluating a service 
connection claim is whether such disability was incurred in 
active service.  In order to make this determination, it is 
necessary to briefly review the service medical records.  

A medical examination performed in June 1989 in conjunction 
with the veteran's National Guard service revealed normal 
psychiatric findings.  The veteran raised no psychiatric 
complaints in a report of medical history completed at that 
time.  The veteran's redeployment examination in March 1991 
reflected complaints of sleeping difficulties, but objective 
examination showed normal findings.  Subsequent examination 
in May 1991 again showed sleeping complaints but all findings 
were again normal.  Additional National Guard examinations 
following the veteran's discharge from active service 
revealed complaints of sleeping trouble, depression and 
nervous trouble in September 2000.  Such examinations were 
objectively normal.  

Thus, based on the above, there is no objective medical 
evidence of any psychiatric disability during the veteran's 
active duty.  This fact alone does not preclude a grant of 
service connection.  Indeed, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Thus, the pertinent 
inquiry is whether the post-service evidence reflects a 
continuity of psychiatric symptomatology, which a competent 
medical professional has opined is causally related to a 
period of active service. 

The post-service medical evidence reveals a psychiatric 
admission in January 2001 at a VA facility following an 
attempted suicide.  Such records indicate that the veteran 
had intentionally run his car into a tree several weeks 
earlier.  His diagnosis was depressive disorder.  Subsequent 
VA treatment records reflect continued psychiatric treatment 
from 2001 through 2004.  The veteran complained of sleeping 
trouble, depression and anger issues.  However, such records 
do not contain any medical opinion linking the veteran's 
current psychiatric symptoms to active service.  

Accordingly, the records affords to basis upon which to 
conclude that the veteran's currently diagnosed depressive 
disorder is causally related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

New and material evidence having not been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a gastrointestinal disability, to include 
GERD, is denied.

New and material evidence having not been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a respiratory disability, to include upper 
respiratory infections, bronchitis, and sinusitis, is denied.

Service connection for an acquired psychiatric disorder, to 
include dysthymic disorder and PTSD, is denied.


REMAND

The veteran contended in a statement in June 2002 (attached 
to his substantive appeal of other issues as noted in the 
introduction to this decision) that his service-connected 
right knee disability had progressively worsened since the 
time of his initial evaluation.  Indeed, VA outpatient 
records received since the Board's remand show that he 
underwent further surgery to the right knee in June 2002 but 
he has not since been examined for compensation purposes.  
VA's General Counsel has held that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran is competent 
to provide testimony that his disabilities have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the 
Board finds that a VA examination should be accomplished 
prior to appellate review.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an orthopedic examination to determine 
the nature and severity of his service-
connected residuals of a right knee 
injury, status post meniscectomy.  All 
necessary tests should be conducted, 
including stability and range of motion 
testing using a goniometer.  The examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination.  To the extent possible, 
the degree of additional limitation 
should be numerically expressed.  
		
The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  

2.  The RO should then readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the Case 
to include consideration of staged 
ratings for the lengthy initial 
evaluation period in this case, as 
contemplated in Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


